Appellant urges that we erred in two instances, viz: in upholding the admission in evidence of the confession of appellant; also in approving the refusal of a special charge instructing the jury not to consider said confession. We have again reviewed the matters relating to the admission of this confession and have no doubt of the correctness of the action of the trial court in admitting same. The question of the conformity to the rules regarding confessions is primarily for the trial judge, but when he admitted said confession, and the question of fact as to the voluntary character of such confession and its freedom from improper influence arose, the court properly submitted that issue to the jury, and from our examination of the record we are of opinion that it was submitted from every possible angle and as fully and fairly as could be.
From our inspection of this record it appears to us that appellant is wholly without cause of complaint at any procedure on the part of the court. He was given the benefit of a charge on circumstantial evidence, to which he was not entitled under the facts. Every defensive issue supported by any testimony seems to have been presented to the jury. We do not think any error appears in either of the two matters complained of, and the motion for rehearing will be overruled.
Overruled.